Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-cv-62536-BLOOM/Valle

  CHRISTINE FORDE,

            Plaintiff,

  v.

  ALLSTATE FIRE AND CASUALTY
  INS. CO.,

        Defendant.
  _______________________________/

                                                ORDER

            THIS CAUSE is before the Court on the Defendant Allstate Fire and Casualty Insurance

  Company’s (“Defendant”) Motion to Dismiss (the “Motion”). ECF No. [7]. The Court has

  reviewed the Motion, the opposing and supporting briefs, the record and applicable law, has

  considered the arguments presented at the December 12, 2019 hearing (the “Hearing”), and is

  otherwise fully advised. For the reasons that follow, Defendant’s Motion is granted.

       I.   BACKGROUND

            Plaintiff Christine Forde (“Plaintiff”) initiated this lawsuit in the Circuit Court of the

  Seventeenth Judicial Circuit in and for Miami-Dade County, Florida.                ECF No. [1-2]

  (“Complaint”). The action was subsequently removed to federal court on October 11, 2019. ECF

  No. [1]. In the Complaint, Plaintiff first alleges that Florida law requires that insurers providing

  Personal Injury Protection (“PIP”) benefits under Florida policies of insurance must provide their

  insureds mileage reimbursement for their travel to and from PIP-covered medical treatments and

  visits. ECF No. [1-2], at ¶ 1.
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 2 of 11
                                                                     Case No. 19-cv-62536-BLOOM/Valle


          Plaintiff is an insured under a contract of insurance with the Defendant. Id. at ¶ 4. Plaintiff

  claims that on or about August 12, 2016, she purchased a Personal Injury Protection (“PIP”) policy

  from the Defendant. Id. at ¶ 6. Plaintiff’s policy number was 971662705 and the policy’s coverage

  period extended from August 12, 2016 through February 12, 2017. Id. Defendant has attached

  Plaintiff’s policy for insurance to its Motion. See ECF No. [7-1] -[7-3] (the “Policy”).1

          Plaintiff alleges that the Policy “did not contain any language informing the Plaintiff that

  she was entitled to mileage reimbursement for visits to medical professionals for personal injuries”

  covered by her Policy. Id. at ¶ 7. Plaintiff also claims that none of the Defendant’s agents informed

  her that she was entitled to mileage reimbursement for visits to medical professionals for personal

  injuries cover by the Policy. Id. at ¶ 8. Plaintiff alleges that upon information and belief, none of

  the Defendant’s advertising or promotional materials advised Plaintiff, or any other of the

  Defendant’s insureds, of any entitlement to such coverage. Id. at ¶ 9.

          Plaintiff alleges that she was injured in an automobile accident on November 23, 2016, and

  as a result, made numerous trips to medical providers. Id. at ¶¶ 11, 12. The Policy did not contain

  information about her eligibility to recover medical mileage reimbursements. Id. at ¶ 13. Plaintiff

  contends that because she was not aware of her eligibility to recover medical mileage

  reimbursement and because the Defendant did not otherwise advise or inform her of that coverage,

  she did not request that such mileage be recovered or reimbursed. Id.

          Plaintiff alleges that upon information and belief, Defendant collected premiums for, and



  1
    In ruling on a motion to dismiss, the Court is generally “limited to the four corners of the complaint . . .
  and any documents referred to in the complaint which are central to the claims.” Wilchombe v. Teevee
  Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (citations omitted). A defendant may also attach such
  central documents to its motion to dismiss without converting the motion into a motion for summary
  judgment. Brooks v. Blue Cross & Blue Shield of Florida, Inc., 116 F.3d 1364, 1369 (11th Cir. 1997). Here,
  because the Policy is clearly central to the Plaintiff’s claims, the Court may also consider it in rendering its
  ruling on the instant Motion.


                                                         2
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 3 of 11
                                                                Case No. 19-cv-62536-BLOOM/Valle


  issued thousands of, PIP policies during the relevant period, none of which contained language

  notifying its insureds of entitlement to medical mileage reimbursement, nor did the Defendant

  inform them of entitlement to such relief. Id. at ¶¶ 14, 15. Therefore, Plaintiff claims that Defendant

  has wrongfully not paid and retained, “tens, if not hundreds, of millions of dollars in mileage

  reimbursements to which [Defendant’s] PIP policyholders were entitled.” Id. at ¶ 16.

         Plaintiff alleges that Defendant’s PIP claim processing systems are set up to process

  medical mileage reimbursements to all PIP claimants; however, Defendant made no medical

  mileage reimbursement payments to Plaintiff or any other PIP policyholder. Id. at ¶ 17.

         Plaintiff asserts eight causes of action against the Defendant, including Breach of Contract

  (Count I); Breach of Implied Contractual Covenant of Good Faith and Fair Dealing (Count II);

  Unjust Enrichment (Count III); Breach of Fiduciary Duty (Count V [sic]); Violations of Florida

  Statute §6 26.9541 (Count VI [sic]); Fraud (Count VII [sic]); Negligent Misrepresentation (Count

  VIII [sic]); and Declaratory Judgment (Count IX [sic]). See generally ECF No. [1-2].

         Defendant has now moved to dismiss the Complaint for failing to a state claim under

  Federal Rules of Civil Procedure 12(b)(6) and Rule 8. See generally ECF No. [7].

   II.   LEGAL STANDARD

         Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short and

  plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  Although a complaint “does not need detailed factual allegations,” it must provide “more than

  labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned,

  the-defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on




                                                    3
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 4 of 11
                                                                Case No. 19-cv-62536-BLOOM/Valle


  “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

  Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a

  right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

  to survive a motion brought under Rule 12(b)(6), which requests dismissal for “failure to state a

  claim upon which relief can be granted.”

         When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance,

  304 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608

  F. Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions,

  and courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

  Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty. Sheriff’s Office,

  449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the factual allegations

  in the complaint ‘obvious alternative explanations,’ which suggest lawful conduct rather than the

  unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v. Cigna Corp., 605

  F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). A court considering a Rule

  12(b)(6) motion is generally limited to the facts contained in the complaint and attached exhibits,

  including documents referred to in the complaint that are central to the claim. See Wilchombe v.

  TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess, Inc. v. Lucent Technologies,

  Inc., 433 F.3d 1337, 1340 (11th Cir. 2005).

  III.   DISCUSSION

         In its Motion, Defendant argues that dismissal is appropriate on several grounds. First,

  Defendant argues that the Complaint should be dismissed with prejudice because, contrary to




                                                    4
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 5 of 11
                                                                 Case No. 19-cv-62536-BLOOM/Valle


  Plaintiff’s allegations, Florida law does not require that it specifically disclose that insureds may

  seek reimbursement for medical mileage reimbursement. Therefore, the entirety of the Plaintiff’s

  Complaint fails as a matter of law. ECF No. [7], at 4-8. Second, Defendant argues that all of

  Plaintiff’s claims fail because she did not satisfy her policy’s proof of claim requirement. Id. at 8-

  13. Third, Defendant claims that Plaintiff’s Complaint fails to allege that she complied with the

  statutory pre-suit demand requirement, which subjects all her claims to dismissal. Id. at 13-14.

  Lastly, Defendant argues that Defendant Allstate Insurance Company should be dismissed because

  the Plaintiff has no business relationship with this Defendant, and therefore lacks standing to sue

  Defendant Allstate Insurance Company.2 Id. at 14-17.

          The entirety of Plaintiff’s Complaint is premised on the Defendant’s alleged failure to

  notify Plaintiff of her eligibility for reimbursement for her mileage incurred going to and from

  medical appointments (herein referred to as “Medical Mileage”). Defendant, however, argues that

  no such requirement exists under Florida Law. Florida Statute § 627.7401, entitled “Notification

  of Insured’s Rights,” states in relevant part:

                  (1) The commission, by rule, shall adopt a form for the notification
                  of insureds of their right to receive personal injury protection
                  benefits under the Florida Motor Vehicle No-Fault Law. Such notice
                  shall include:
                  (a) A description of the benefits provided by personal injury
                  protection, including, but not limited to, the specific types of
                  services for which medical benefits are paid, disability benefits,
                  death benefits, significant exclusions from and limitations on
                  personal injury protection benefits, when payments are due, how
                  benefits are coordinated with other insurance benefits that the
                  insured may have, penalties and interest that may be imposed on
  2
   After the filing of the instant Motion, Plaintiff voluntarily dismissed Defendant Allstate Insurance
  Company, and an order dismissing that Defendant was subsequently entered on November 25, 2019. See
  ECF Nos. [19], [21]. Therefore, Defendant’s last argument for dismissal in the instant Motion is rendered
  moot.


                                                     5
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 6 of 11
                                                               Case No. 19-cv-62536-BLOOM/Valle


                 insurers for failure to make timely payments of benefits, and rights
                 of parties regarding disputes as to benefits.
                                                   ...
                 (2) Each insurer issuing a policy in this state providing personal
                 injury protection benefits must mail or deliver the notice as specified
                 in subsection (1) to an insured within 21 days after receiving from
                 the insured notice of an automobile accident or claim involving
                 personal injury to an insured who is covered under the policy. The
                 office may allow an insurer additional time to provide the notice
                 specified in subsection (1) not to exceed 30 days, upon a showing
                 by the insurer that an emergency justifies an extension of time.

  Fla. Stat. § 627.7401. Notably, Section 627.7401 states that the commission shall “adopt a form

  for the notification of insureds of their right to receive personal injury protection benefits under

  the Florida Motor Vehicle No-Fault Law.” Id. In the Defendant’s Motion, it argues that it used the

  form adopted by the commission and located on the Florida Department of Insurance’s website.

  Moreover, that form was sent to the Plaintiff. ECF No. [7], at 5. Those facts were not disputed by

  the Plaintiff in her opposition nor at the Hearing. Therefore, Defendant argues that it made all the

  required disclosures because it recited all the required disclosures in the statutory notification

  form, even if it did not specifically disclose that insureds would be entitled to Medical Mileage

  reimbursement. Id. While Defendant concedes that Medical Mileage reimbursement was not

  specifically disclosed to the Plaintiff, it nonetheless argues that it has complied with Florida law

  by making all the required disclosures proscribed in the form.

         Plaintiff, however, argues that while the form adopted by the commission does not include

  Medical Mileage reimbursement as a necessary disclosure, Defendant was nonetheless required to

  disclose such a reimbursement because Florida law has established that payment of mileage for

  traveling to and from necessary medical visits constitutes a “reasonable expense” as contemplated




                                                   6
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 7 of 11
                                                                   Case No. 19-cv-62536-BLOOM/Valle


  by Section 627.736(1)(a).3 ECF No. [18], at 6. Plaintiff principally relies on three cases in making

  this assertion, Hunter v. Allstate Ins. Co., 498 So. 2d 514 (Fla. Dist. Ct. App. 1986), Malu v. Sec.

  Nat. Ins. Co., 898 So. 2d 69 (Fla. 2005), and Allstate Ins. Co. v. Smith, 902 P.2d 1386 (Colo. 1995).

  See generally ECF No. [18]. As discussed below, all three cases, hold, however, that the payment

  of Medical Mileage is a reasonable expense recovered under the PIP statute, not that such benefit

  needs to be disclosed by the insurer. In addition, while each case supports that the defendant may

  be required to reimburse Plaintiff for Medical Mileage costs incurred, Plaintiff never made a

  request here that was denied.

          In Hunter v. Allstate Ins. Co., the court held that “reasonable expenses” for medical

  services under the PIP statute included the cost of auto transportation. The court based its reasoning

  on the fact that the workers' compensation statute, section 440.13(5), Florida Statutes (1985),

  included the “reasonable actual cost of transportation to and from the doctor's office, hospital or

  other place of treatment.” The court also noted that even before the workers' compensation statute

  included transportation expenses, the Supreme Court of Florida had interpreted that statute to

  include reasonable travel expenses in Mobley v. Jack & Son Plumbing, 170 So.2d 41 (Fla.1964).

  Based upon that reasoning, the Hunter court determined that in PIP claims the cost of transportation



  3
    Florida Statutes, § 627.736 requires 80% payment of all reasonable expenses for medically necessary
  services. See Fla. Stat. § 627.736 (1)(a) (“An insurance policy complying with the security requirements
  of s. 627.733 must provide personal injury protection to the named insured, relatives residing in the same
  household, persons operating the insured motor vehicle, passengers in the motor vehicle, and other persons
  struck by the motor vehicle and suffering bodily injury while not an occupant of a self-propelled vehicle,
  subject to subsection (2) and paragraph (4)(e), to a limit of $10,000 in medical and disability benefits and
  $5,000 in death benefits resulting from bodily injury, sickness, disease, or death arising out of the
  ownership, maintenance, or use of a motor vehicle as follows: (a) Medical benefits.--Eighty percent of all
  reasonable expenses for medically necessary medical, surgical, X-ray, dental, and rehabilitative services,
  including prosthetic devices and medically necessary ambulance, hospital, and nursing services if the
  individual receives initial services and care pursuant to subparagraph 1. within 14 days after the motor
  vehicle accident . . .”).




                                                       7
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 8 of 11
                                                                Case No. 19-cv-62536-BLOOM/Valle


  incurred in connection with reasonable and necessary medical treatment was a reimbursable

  medical benefit under Florida Statute § 627.736(1)(a). See Hunter, 498 So. 2d at 516. Hunter,

  however, did not address the issue of whether insurance companies were required to disclose that

  Medical Mileage was reimbursable by their insureds.

          Next, in Malu, the plaintiff filed a class action arguing that the amount approved by the

  insurance company for her claim for mileage reimbursement was less than the reasonable expense

  she was entitled to under the PIP statute. See Malu, 898 So. 2d at 71. In that case, and consistent

  with Hunter, the Florida Supreme Court held that the PIP statute required that an insured be

  reimbursed for transportation costs incurred in connection with medical treatment that is medically

  necessary. Id. at 69. Malu, however, again did not address the issue of whether an insurer was

  required to disclose the Medical Mileage reimbursement entitlement to its insureds.

          Finally, in Allstate Ins. Co. v. Smith, the Supreme Court of Colorado affirmed the appellate

  court’s reversal of the trial court’s order holding that an insurer was not obligated to pay an

  insured’s expenses incurred in traveling to and from medical providers for treatment sustained in

  an automobile accident. Allstate Ins. Co., 902 P.2d at 1386. As with Hunter and Malu, the Smith

  court did not address the issue of requiring disclosure to insureds of their entitlement to Medical

  Mileage reimbursement.

          Following a close review of each of the cases relied upon by the Plaintiff, the Court does

  not find that an insurer is legally required to disclose that its insured is entitled to Medical Mileage

  reimbursement. Certainly, the caselaw supports the finding that it is an expense that constitutes a

  reasonable expense and eligible for reimbursement as contemplated by the PIP statute. However,

  the critical distinction between those cases and the facts alleged here is that the claimants in

  Hunter, Malu and Smith each sought reimbursement of Medical Mileage from the insurance




                                                     8
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 9 of 11
                                                               Case No. 19-cv-62536-BLOOM/Valle


  company before suit was filed. Here, no such claim has been made by the Plaintiff. As such, the

  Court sees a critical difference between those cases imposing a duty to reimburse and the case at

  bar. A more expansive reading of those cases, as urged by the Plaintiff, would impose a duty to

  disclose potential PIP coverage for such costs where that duty to disclose does not exist in the law.

         Moreover, the Plaintiff’s reliance upon Weber v. State Farm Mut. Auto Ins. Co., 873 F.

  Supp 201 (S.D. Iowa 1994) and Salas v. Mountain States Mut. Cas. Co., 202 P. 3d 801 (N.M.

  2009) are misplaced. In Weber, the court found that an insurance company had a duty to disclose

  the existence of third-party coverage under the insurance policy’s uninsured motorist provision

  during a telephone conversation with the passenger of the vehicle. The coverage existed under the

  policy’s uninsured motorist provision as a result of a decision by the Iowa supreme court but the

  coverage was not disclosed, even though there was a meeting that included a discussion of

  insurance coverage. In finding that the defendant had a duty to disclose the existence of coverage,

  the court focused on the insurance company’s concealment of matters known to it and unknown

  to the passenger. Moreover, in Salas, the court found that the insurance company breached it duty

  of disclosure to a passenger who was unaware of the availability of coverage. There, the passenger

  did not receive a copy of the policy and was unaware of a consent-to-settle exclusionary provision

  in the policy that would have afforded the passenger benefits. Here, in contrast, the allegations do

  not support a concealment of coverage. Rather, the Plaintiff’s policy expressly provided PIP

  coverage for “reasonable expenses” that, under settled law by the Supreme Court of Florida in

  Malu v. Security Nat’l Ins. Co., supra, would have included medical mileage reimbursement had

  the claim been submitted by the Plaintiff.

         Nor does the law require the Defendant to set forth an exhaustive list of items that may be

  a reimbursable expense under the PIP statute. Rather, Florida law, as set forth in § 627.7401, solely




                                                   9
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 10 of 11
                                                              Case No. 19-cv-62536-BLOOM/Valle


  requires that the Defendant make the necessary disclosures that are articulated in the commission’s

  form. Defendant contends, and Plaintiff does not dispute, that it has made such disclosures.

         While it may very well be a better “business practice” to inform its insured of all benefits

  she may be able to be recover under the PIP statute and under certain PIP policies, nothing under

  Florida law requires the disclosure by insurers of the Medical Mileage reimbursement entitlement,

  and the Court is constrained by the law. The Court, therefore, agrees with the Defendant that the

  central theory for liability, which the entirety of Plaintiff’s Complaint rests—that the Defendant

  was required by Florida law to disclose that its insureds are entitled to Medical Mileage

  reimbursement—fails as a matter of law. As such, all of Plaintiff’s claims must be dismissed with

  prejudice. Because the Court finds Defendant’s first argument for dismissal dispositive, it need not

  address the additional grounds raised.

  IV.    CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Defendant’s Motion, ECF No. [7], is GRANTED.

               2. The Complaint, ECF No. [1-2], is DISMISSED with prejudice.

               3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                  All pending motions are DENIED as moot, and all deadlines are TERMINATED.

               4. The Clerk of Court shall CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on January 17, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
  Copies to:



                                                  10
Case 0:19-cv-62536-BB Document 32 Entered on FLSD Docket 01/21/2020 Page 11 of 11
                                                Case No. 19-cv-62536-BLOOM/Valle


  Counsel of Record




                                       11
